                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

CARLOS RIOJAS and CYNTHIA RIOJAS,                   §
a/k/a CYNTHIA COLLAZO,                              §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                   1:18-CV-1127-RP
                                                    §
NATIONWIDE GENERAL INSURANCE                        §
COMPANY; DHI MORTGAGE CO., LTD.;                    §
DHI MORTGAGE CO., GP;                               §
LEZAM & ASSOCIATES, LLC; and                        §
BRITTANY PRESENT;                                   §
                                                    §
                Defendants.                         §

                                               ORDER

        Before the Court is Plaintiffs Carlos and Cynthia Riojas’s (the “Riojases”) Motion to

Remand, (Dkt. 5), along with a response filed by Defendant Nationwide General Insurance

Company (“Nationwide”) (Dkt. 7). Nationwide’s response also asks the Court to dismiss the claims

against Defendants DHI Mortgage Co., Ltd.; DHI Mortgage Co., GP (together, “DHI”); Lezam &

Associates, LLC (“Lezam”); and Brittany Present (“Present”) (altogether, including Nationwide,

“Defendants”). (Id. at 8–9). After considering the parties’ arguments, the record, and the relevant

law, the Court finds that the motion should be granted.

                                         I. BACKGROUND

        The Riojases filed this action against Defendants in the 98th Judicial District Court in Travis

County, Texas, on August 22, 2018. (Orig. Pet., Dkt. 1-1, at 5). In the process of selling the Riojases

a home loan in 2015, DHI (through its employee, Present), allegedly told the Riojases that DHI

would secure homeowners’ insurance for their home. (Id. at 7). Present then asked Lezam to obtain

an insurance policy, and Lezam found one from Nationwide. (Id.). All of the defendants allegedly



                                                   1
represented to the Riojases that the policy provided “full” coverage for their home, including water

damage. (Id.).

        When a pipe burst in the Riojases’ upstairs bathroom in October 2017, they reported the

damage to Nationwide, which represented that the loss would be covered, told them to check into a

hotel, and hired a remodeling company to repair to damage. (Id. at 7–8). After remodeling work had

begun, Nationwide allegedly told the Riojases that the loss would not be covered. (Id. at 8). The

Riojases then filed this action, asserting claims for breach of contract, breach of the duty of good

faith and fair dealing, fraud, the Texas Insurance Code, the Texas Deceptive Trade Practices Act,

negligent misrepresentation, and negligent procurement. (Id. at 9–12).

        On December 28, 2018, Nationwide removed this action to this Court. (Dkt. 1). The

Riojases, Texas residents, are diverse from Nationwide, an Ohio resident. (Id. at 3). They are not

diverse from DHI, Lezam, and Present, all of whom are also Texas residents. (Id.). But Nationwide

says that all of the in-state defendants are improperly joined, both because the limitations period on

the Riojases’ claim expired before they filed suit, (id. at 6–7), and because insurers and their agents

have no duty “to explain policy terms,” (id. at 5). The Riojases now move to remand on the sole

basis that Nationwide’s removal was untimely. (Dkt. 5).

                                       II. LEGAL STANDARD

        A defendant may remove any civil action from state court to a district court of the United

States that has original jurisdiction. 28 U.S.C. § 1441(a). District courts have original jurisdiction over

all civil actions that are between citizens of different states and involve an amount in controversy in

excess of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). Diversity jurisdiction

“requires complete diversity—if any plaintiff is a citizen of the same State as any defendant, then

diversity jurisdiction does not exist.” Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016).




                                                     2
        However, “the improper joinder doctrine constitutes a narrow exception to the rule of

complete diversity.” Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011). To

establish improper joinder, the removing party has the burden to demonstrate either: “(1) actual

fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573

(5th Cir. 2004). Only the doctrine’s second prong is before the Court here. (Not. Removal, Dkt. 1, at

4–7).

        Under the second prong of the improper joinder doctrine, a defendant must establish “that

there is no possibility of recovery by the plaintiff against an in-state defendant,” which stated

differently means “that there is no reasonable basis for the district court to predict that the plaintiff

might be able to recover against an in-state defendant.” Smallwood, 385 F.3d at 573. A court evaluates

the reasonable basis of recovery under state law by “conduct[ing] a Rule 12(b)(6)-type analysis” or

“pierc[ing] the pleadings and conduct[ing] a summary inquiry.” Id.; see also Int’l Energy Ventures Mgmt.,

L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 207 (5th Cir. 2016) (stating that a court may use

either analysis, but it must use one and only one). A Rule12(b)(6)-type analysis is appropriate here.

        In conducting a 12(b)(6)-type analysis, federal pleading standards apply. Int’l Energy Ventures,

818 F.3d at 207. Accordingly, a plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The party seeking removal

“bears the burden of establishing that federal jurisdiction exists and that removal was

proper.” Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). The removal

statute must “be strictly construed, and any doubt about the propriety of removal must be resolved

in favor of remand.” Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007).




                                                      3
                                           III. DISCUSSION

         A notice of removal must be filed within 30 days after the defendant is formally served with

a copy of the initial pleading setting forth the plaintiff’s claim for relief. 28 U.S.C. § 1446(b)(1); Bd. of

Regents of Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007). However, if

the case stated by the initial pleading is not removable, a notice of removal may be filed within 30

days after the defendant receives any paper from which “it may first be ascertained that the case is

one which is or has become removable.” 8 U.S.C. § 1446(b)(3). Unless the plaintiff waives this time

limit or it should not apply for an equitable reason, “a defendant who does not timely assert the

right to remove loses that right.” Brown v. Demco, Inc., 792 F.2d 478, 481 (5th Cir. 1986).

         The Riojases believe that Nationwide waived its right to remove because it waited more than

30 days from being served with the original petition to do so. (Mot. Remand, Dkt. 5, at 3–4).

Nationwide responds that the case was not removable when the action was first filed because the

limitations defense had not been pleaded by every in-state defendant until DHI and Present asserted

it in their answer on December 20, 2018. (Resp. Mot. Remand, Dkt. 6, at 5).

         The Court agrees that this case was not removable when it was first filed. The Riojases allege

that each defendant (including DHI and Present) are liable for fraud and negligent misrepresentation

because they falsely represented that Nationwide’s homeowners’ insurance policy covered water

damage. (Orig. Pet., Dkt. 1-1, at 11–12). Nationwide concedes—and the Court agrees—that these

allegations supply a reasonable basis to predict recovery against the nondiverse defendants.

(Nationwide Supp. Br., Dkt. 10, at 5). According to Nationwide, these allegations of “specific policy

misrepresentations” prevented it from knowing whether the case would be removable until the

nondiverse defendants asserted a limitations defense against the Riojases’ misrepresentation-based

claims. (Id. at 8).




                                                      4
        Nationwide is correct about that, as limitations is an affirmative defense that is waived if not

pleaded. Khoury v. Tomlinson, 518 S.W.3d 568, 583 (Tex. App.—Houston [1st Dist.] 2017, no pet.).

Until a defendant asserts a limitations defense, there is a possibility that it will waive the defense.

Had Nationwide removed before DHI or Present asserted a limitations defense in their answer, it

could not have relied on that defense as a basis for improper joinder. Indeed, courts in this circuit

have remanded actions when the diverse defendant based its improper-joinder argument on a

limitations defense that the nondiverse defendant had not yet pleaded. See Byers v. J.P. Morgan Chase

Bank, N.A., 3:12-CV-770-O-BK, 2012 WL 5494927, at *3 (N.D. Tex. May 17, 2012), report and

recommendation adopted, 3:12-CV-770-O, 2012 WL 5499924 (N.D. Tex. Nov. 13, 2012). Nationwide

therefore had to wait to remove this action until DHI and Present asserted a limitations defense in

their answer on December 20, 2018, because that answer was the first paper from which Nationwide

could ascertain that this action had become removable. 8 U.S.C. § 1446(b)(3). Its removal eight days

later was timely.

        But timely removal alone does not supply this Court with jurisdiction, and although

timeliness is the only basis for the Riojases jurisdictional challenge, (Mot. Remand, Dkt. 5), the

Court is obligated to police its subject matter jurisdiction sua sponte if necessary. Gasch, 491 F.3d at

281. The Court must still determine whether the nondiverse defendants are improperly joined. (See

Notice of Removal, Dkt. 1, at 3–4 (admitting that DHI, Lezam, and Present are not diverse from the

Riojases but arguing that they are improperly joined)). Because Nationwide concedes—and the

Court agrees—that the Riojases have alleged facts that provide a reasonable basis for the Court to

predict that they might be able to recover against the in-state defendants, their only remaining basis

for improper joinder is those defendants’ limitations defenses. (Id. at 6–7). And that basis fails

because the limitations period has not expired for every claim against DHI, Lezam, or Present.




                                                     5
         The limitations period for a cause of action begins to run when the claim accrues, the date of

which “is typically a question of law for the court to decide.” Mead v. Prop. Owners’ Ass’n of Terilingua

Ranch, Inc., 410 S.W.3d 434, 438 (Tex. App.—El Paso 2013, no pet.) (citing Holy Cross Church of God

in Christ v. Wolf, 44 S.W.3d 562, 567 (Tex. 2001)). A claim accrues when “a wrongful act causes a

legal injury, even if the fact of injury is not discovered until later, and even if all resulting damages

have not yet occurred.” Sw. Energy Prod. Co. v. Berry–Helfand, 491 S.W.3d 699, 721 (Tex. 2016). For

fraud claims, the cause of action accrues when the plaintiff “knew or in the exercise of reasonable

diligence should have known of the wrongful act and resulting injury.” Superior Laminate & Supply,

Inc. v. Formica Corp., 93 S.W.3d 445, 447 (Tex. App.—Houston [14th Dist.] 2002, pet. denied) (citing

S.V. v. R.V., 933 S.W.2d 1, 4 (Tex. 1996)). The limitations period for common-law fraud in Texas is

four years. Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 203 (Tex. 2011) (citing Tex.

Civ. Prac. & Rem. Code § 16.004)).

         The Riojases assert a claim for fraud against DHI, Lezam, and Present based on their

representation that Nationwide’s homeowners’ insurance policy provided “full” coverage, including

water damage. (Orig. Pet., Dkt. 1-1, at 11). The Riojases do not allege when those defendants made

that representation or when they received the policy. (See id. at 7). They do however, allege that they

purchased the policy along with their home loan, which they acquired in 2015. (Id.). Even assuming

every ambiguity in Nationwide’s favor—if the Riojases’ heard the defendants’ representations about

the policy on the first day of 2015 and reviewed the policy the very same day1— their claim would

have accrued no earlier than January 1, 2015, and their limitations period would not expire until


1 Fraud may not be apparent at the moment a misrepresentation is made. See, e.g., United Healthcare Services, Inc. v. First St.
Hosp. LP, 01-17-00237-CV, -- S.W. 3d. --, 2018 WL 6215960, at *10 (Tex. App.—Houston [1st Dist.] Nov. 29, 2018, pet.
filed). However, some courts have held that an insured can discover the existence of a fraud-based injury upon reading
the policy contract and discovering that the contract does not match the defendant’s representations about it. See
Mauskar v. Hardgrove, 14-02-00756-CV, 2003 WL 21403464, at *4 (Tex. App.—Houston [14th Dist.] June 19, 2003, no
pet.).



                                                              6
January 1, 2019. At the very least, then, the Riojases timely filed their fraud claim against the in-state

defendants. That claim is based on the in-state defendants’ affirmative misrepresentations about the

policy, (id. at 11), and Nationwide has conceded that those “affirmative misrepresentations are

actionable and provide a reasonable basis to predict recovery” against the in-state defendants,

(Nationwide Supp. Br., Dkt. 10, at 8).2 Because the Court agrees with Nationwide that the Riojases

have a possibility of recovering against one or more of the in-state defendants for fraud, it finds that

those defendants were not improperly joined. Complete diversity is therefore lacking, depriving the

Court of subject matter jurisdiction. This action must be remanded.

                                                IV. CONCLUSION

         For these reasons, IT IS ORDERED that the Riojases’ Motion to Remand, (Dkt. 5), is

GRANTED. This action is REMANDED to the 98th Judicial District Court in Travis County,

Texas.

          SIGNED on April 16, 2019.

                                                                 _____________________________________
                                                                 ROBERT PITMAN
                                                                 UNITED STATES DISTRICT JUDGE




2 Nationwide argues elsewhere that the Riojases failed to plead their fraud claim with sufficient particularity to satisfy
Federal Rule of Civil Procedure 9(b), (Resp. Mot. Remand, Dkt. 6, at 6–8). The Court disagrees. Rule 9(b) requires a
plaintiff to “specify the statements contended to be fraudulent, identify the speaker, state when and where the
statements were made, and explain why the statements were fraudulent.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339
(5th Cir. 2008) (citation omitted). The Riojases have done so. They allege that DHI, Lezam, and Present all stated that
Nationwide’s homeowners’ insurance policy covered water damage at the time the policy was selected. (Orig. Pet., Dkt.
1-1, at 7, 11). It is clear from their petition that they believe that statement to be fraudulent because Nationwide
ultimately did not cover the water damage to their home. (Id. at 8). This is enough specificity to satisfy Rule 9(b).



                                                             7
